         Case 2:18-cv-00513-RSL Document 152 Filed 12/11/20 Page 1 of 3



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
      SHARON ELAINE BURLESON,
                                                          CASE NO. C18-0513RSL
 8
                            Plaintiff,
 9
                     v.                                   ORDER COMPELLING
                                                          DISCOVERY RESPONSES
10
                                                          AND EXTENDING CASE
      SECURITY PROPERTIES                                 MANAGEMENT DEADLINES
11
      RESIDENTIAL, LLC, et al.,
12
                            Defendants.
13

14
            This matter comes before the Court on “Defendants Security Properties
15
     Residential, LLC’s and Amy Simpson’s Motion to Deem Answers to Discovery
16
     Admitted and Motion to Compel Production of Documents” (Dkt. # 124), defendant
17
     American Utility Management, Inc.’s joinder therein (Dkt. # 128), and “Defendants’
18
     Joint Motion for Extension of Case Management Deadlines” (Dkt. # 126). Having
19
     reviewed the timely-filed memoranda, declarations, and exhibits submitted by the
20
     parties,1 the Court finds as follows:
21

22          1
               Plaintiff was expressly directed to ensure that her response memoranda were filed and
23   served on or before November 16, 2017. While the Court has considered the original, timely-
     filed response and the exhibits that were filed on November 17, 2017, her “corrected” response
     (Dkt. # 143), which was filed after defendants had submitted their replies, has not been
24   considered.
25   ORDER COMPELLING DISCOVERY RESPONSES
     AND EXTENDING CASE MANAGEMENT DEADLINES
26
         Case 2:18-cv-00513-RSL Document 152 Filed 12/11/20 Page 2 of 3



 1          Plaintiff’s objections to defendants’ discovery requests are overruled. There is no

 2   bar against two defendants jointly serving discovery requests. Such a procedure reduces

 3   the burden on plaintiff and poses no risk of prejudice. Nor may a party refuse to respond

 4   to discovery on the ground that the opposing party’s responses are deficient.

 5          Defendants seek to compel discovery responses and/or to have their requests for

 6   admission deemed admitted. In addition, they request a four month extension of the

 7   discovery cut-off date and all subsequent case management deadlines. Defendants’

 8   motions are GRANTED in part.

 9            Plaintiff shall, within twenty-one days of the date of this Order, respond to

10   (a) the requests for admission and requests for production served by defendants Security

11   Properties Residential, LLC, and Amy Simpson and (b) AUM’s Interrogatories Nos. 1-

12   3, 6, 10, and 11 and Requests for Production Nos. 1, 2, 7, 12, and 21. If plaintiff has no

13   information or documents that are responsive to a particular discovery request, she shall

14   so state in her response. Failure to substantively respond within the time allowed may

15   result in requests for admission being deemed admitted and/or the exclusion of evidence

16   at summary judgment and trial.

17            Within thirty-five days of the date of this Order, plaintiff shall disclose to

18   defendants the amount of damages she is seeking in this litigation and the way that

19   amount was calculated. Failure to substantively respond within the time allowed may

20   result in the waiver of any claim for damages.

21            If, after reviewing plaintiff’s responses to written discovery, one or more

22   defendants seeks to depose plaintiff, defendant shall provide at least fourteen days’

23   notice of the deposition, which shall occur by remote means within sixty days of the date

24   of this Order.

25   ORDER COMPELLING DISCOVERY RESPONSES
     AND EXTENDING CASE MANAGEMENT DEADLINES
26
                                                  -2-
         Case 2:18-cv-00513-RSL Document 152 Filed 12/11/20 Page 3 of 3



 1            An amended case management order will be issued. No additional discovery

 2   other than that discussed in this Order is permitted.

 3            The Clerk of Court is directed to renote the pending motions for summary

 4   judgment (Dkt. # 144, # 146, and # 149) on the Court’s calendar for Friday, April 2,

 5   2021. Defendants may rest of the existing papers or withdraw the pending motions and

 6   refile by the new dispositive motion deadline.

 7

 8          For all of the foregoing reasons, defendants’ motions (Dkt. # 124, # 126, and

 9   # 128) are GRANTED in part.

10

11          Dated this 11th day of December, 2020.

12
                                                Robert S. Lasnik
13                                              United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25   ORDER COMPELLING DISCOVERY RESPONSES
     AND EXTENDING CASE MANAGEMENT DEADLINES
26
                                                 -3-
